DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s argument filed on 07/19/2021. Claim 1 has been amended. 
Response to Arguments
Applicant’s arguments, see pages 1-4, filed 07/19/2021, with respect to the rejection(s) of claim(s) under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yang (US 20150239162) and Dewar (US 20050046083).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1 and 21-28 is/are rejected under 35 U.S.C. 103 unpatentable over Yang et. (US 20150239162) in view of Dewar (US 20050046083).

Regarding Claim 1, Yang discloses  an injection molding system comprised of an injection molding machine that injects injection fluid ([0005]) into a heated manifold -40 that distributes the fluid to two or more nozzles (Figure 1, [0067]) each having an associated gate (32, 34, 36) mated with a mold cavity (30) (Figure 1, [0067-[0068]), each nozzle having an associated valve pin (Figure 1, 1040, 1041, 1042) controllably axially drivable upstream and downstream by an actuator (Figure 1, 940, 941, 942) associated with each valve pin between a gate closed position (GC) at which flow of injection fluid is stopped and one or more axial positions (COP, COP2, COP3) upstream of the gate closed position (GC) at which flow of injection fluid through the gate into the mold cavity (30) is enabled (Figure 1A-1E, 3E,	4B ), a method of performing an Figure 1, [0084], 22, 24, 20) in a gate closed position (GC), selecting a first one of the two or more nozzles and controllably driving its associated valve pin (1040) from the gate closed position (Figure 1A-1D). The controller-16 drives the actuator 941/valve pin 1041 at the profile of reduced pin withdrawal rate or velocity either until a position sensor such as 951, 952 detects that an actuator 941, 942 or an associated valve pin (or another component), has reached a certain position (e.g. as in FIGS. 5AA, 5BB) as sensed by the position sensor 951, 952 such as at the end point COP, COP2” (Figure 3B,[0075]), wherein a tip end of the valve pin associated with the first one (n1, 22) of the two or more nozzles restricts flow of the injection fluid through the gate associated with the first one (n1, 22) of the two or more nozzles to a selected rate of flow that is less than or reduced relative to a maximum rate of flow ([0074]-[0076]) such that injection fluid flows through its associated gate downstream through the cavity a preselected distance (Figure 1A), the gate associated with the first one of the two or more nozzles being located at a first position- 32 entering the mold cavity-30 (Figure 1) , upon downstream flow of the injection fluid through the cavity the preselected distance (Figure 1A), controllably driving the valve pin (1041, 1042) associated with the other of the two or more nozzles to a selected second axial position upstream (Figure 3B-4B) of the gated closed position such that injection fluid flows through its associated gate downstream through the cavity(1A-1D), the gate -34, 36 associated with the other of the two or more nozzles being located at a second position -34, 36 entering the cavity downstream of the first position -32 (Figure 1). 
Yang did teach that the controller-16 drives the valve pin-1040 and the position sensor such as 951, 952 detects that an actuator 941, 942 or an associated valve pin (or another component), has reached a certain position. However, Yang did not specifically mention that the valve pin is held in the upstream axial positions. In the same filed of endeavor pertaining to the art, Dewar discloses valve pin is movable between different position to fill and pack the molded part ([0066]-[0067]).  Further, regarding the pin being “held”, the reference teaches a fill and pack which is considered being equivalent to holding the pin during the upstream flow. As disclosed in Dewar, the valve pin-212b is moveable between three different position for opening and diverting the melt flow in the cavity ([0067]-[0068]), Figure 16-17 show the different position where valve pin is held and controlled by the actuator as the melt flows form the nozzle channel to the mold cavity ([0067]).
It would be obvious for one ordinary skilled in the art to modify Yang with the teaching of Dewar for the purpose of proper flow of the melt between the nozzle and the cavity.
Regarding Claim 21, Yang discloses  an injection molding system comprised of an injection molding machine that injects injection fluid ([0005]) into a heated manifold -40 that distributes the fluid to two or more nozzles (Figure 1, [0084]) each having an associated gate (32, 34, 36) mated with a mold cavity (30) (Figure 1, [0084-0085]), each nozzle having an associated valve pin (Figure 1, 1040, 1041, 1042) controllably axially drivable upstream and downstream by an actuator (Figure 1, 940, 941, 942) associated with each valve pin between a gate closed position (GC) at which flow of injection fluid is stopped and one or more axial positions (COP, COP2, COP3) upstream  (Figure 1A-1E, 3E,4B ), a method of performing an injection cycle having a duration comprising: beginning the injection cycle with the valve pins associated with the two or more nozzles (Figure 1, [0084], 22, 24, 20) in a gate closed position (GC), selecting a first one of the two or more nozzles and controllably driving its associated valve pin (1040) from the gate closed position to one or more selected first reduced flow axial upstream positions (COP, COP2) at which flow of the injection fluid through its associated 9gate (32) is reduced relative to a maximum flow rate when the valve pin (1040) is withdrawn to a maximum flow rate position (COP3, FOP), upon downstream flow of the injection fluid through the cavity (30) a preselected distance (FFU, FFD) ([0095-[0096]), controllably driving the valve pin (1041, 1042) associated with the other of the two or more nozzles to a selected second axial position upstream (COP, COP2, COP3) of the gated closed position such that injection fluid flows through its associated gate downstream through the cavity a preselected distance (Figure 3-4, [0095]-[0096]), the gate associated with the first one of the two or more nozzles being located at a first position- 32 entering the mold cavity-30 (Figure 1) , upon downstream flow of the injection fluid through the cavity the preselected distance (Figure 3-4), controllably driving the valve pin (1041, 1042) associated with the other of the two or more nozzles to a selected second axial position upstream (Figure 3B-4B) of the gated closed position such that injection fluid flows through its associated gate downstream through the cavity(1A-1D), the gate -34, 36 associated with the other of the two or more nozzles being located at a second position -34, 36 entering the cavity downstream of the first position -32 (Figure 1).
Yang did teach that the controller-16 drives the valve pin-1040 and the position sensor such as 951, 952 detects that an actuator 941, 942 or an associated valve pin (or another component), has reached a certain position. However, Yang did not specifically mention that the valve pin is held in the upstream axial positions. In the same filed of endeavor pertaining to the art, Dewar discloses valve pin is movable between different position to fill and pack the molded part ([0066]-[0067]). Further, regarding the pin being “held”, the reference teaches a fill and pack which is considered being equivalent to holding the pin during the upstream flow.  As disclosed in Dewar, the valve pin-212b is moveable between three different position for opening and diverting the melt flow in the cavity ([0067]-[0068]), Figure 16-17 show the different position where valve pin is held and controlled by the actuator as the melt flows form the nozzle channel to the mold cavity ([0067]).
It would be obvious for one ordinary skilled in the art to modify Yang with the teaching of Dewar for the purpose of proper flow of the melt between the nozzle and the cavity.
Regarding claim 22, Yang discloses the valve pin (1041) associated with the first one of the two or more nozzles is held or controllably driven in or to the reduced flow axial upstream positions for a duration at least until the cavity is filled and packed (Figure 1A-1E, [0071]).
Regarding claim 23, Yang discloses that the wherein the preselected distance of flow of the injection fluid is a selected distance downstream of the second position of the gate- 34 associated with the other of the two or more nozzles ([0068], Figure 1B, IC, 1E) .
Regarding claims 24  Yang discloses holding or controllably driving the valve pin associated with the other of the two or more nozzles in or to one or more reduced flow axial upstream positions (COP, COP2, Figure 3B) wherein a tip end -1142 of the valve pin -1041, 1042 associated with the other of the two or more nozzles restricts flow of the (Figure 3B, [0095], tip end has reached the restricted flow path RP2). 
Regarding Claim 25, Yang discloses the valve pin (1041) associated with the first one of the two or more nozzles is held or controllably driven in or to the reduced flow axial upstream positions for a duration at least until the cavity is filled and packed (Figure 1A-1E, [0071]-[0076]).
Regarding claim 26, Yang discloses the selected second axial upstream position is a reduced flow position wherein the tip end of the valve pin associated with the other of the two or more nozzles restricts flow of the injection fluid through the gate associated with the other of the two or more nozzles to a selected rate of flow that is less than the maximum rate of flow ([0005]).
Regarding claim 27, Yang discloses selected second axial upstream position is a fully open position wherein injection fluid flows at the maximum rate of flow through the gate associated with the other of the two or more nozzles ([0092]).
Regarding claim 28, Yang discloses detecting at a downstream detection time, a select property of a flow front  of the fluid material flowing downstream at a trigger position within the cavity -30 disposed between the first gate -32 and at least one selected downstream gate -34, 36, instructing the actuator  of the nozzle associated with the at least one selected downstream gate -34, 36, to withdraw the valve pin -1041, 1042 from the gate closed position at an instruction time comprising a predetermined open gate target time following the downstream detection time, detecting, at an actual 1041, 1042 from the at least one selected downstream gate -34, 36, determining an adjusted instruction time, for use on a subsequent injection cycle ([0076]), wherein the determining step comprises decreasing the time of instruction to the valve pin to open on a subsequent injection cycle by an adjustment time equal to any delay in time between the predetermined open gate target time X and the actual open gate time ([0076], the controller programmed to carry out an injection cycle, each trial injection cycle run is carried out using a different period or periods of time at which the pins 1041, 1042 are withdrawn over the trial period(s) of time). It would be obvious for one ordinary skilled in the art to set the adjustment time so that the quality of the parts produced from all such trial runs are compared to determine the optimum quality producing time(s) ([0076]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEBJANI ROY/Examiner, Art Unit 1741       

/MARC C HOWELL/Primary Examiner, Art Unit 1774